          Case 1:17-cr-00684-ER Document 296 Filed 08/16/19 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007

                                                     August 16, 2019


By ECF

The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007
ChambersNYSDRamos@nysd.uscourts.gov

The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007
BroderickNYSDChambers@nysd.uscourts.gov

           Re:     United States v. Louis Martin Blazer, a/k/a “Marty,”
                   17 Cr. 563 (VSB)

Dear Judge Ramos and Broderick:

            The Government respectfully submits this letter in accordance with the Court’s
procedure regarding sentencings for defendants in factually-related cases that are pending before
different judges.

           The “related-cases” procedure provides in pertinent part that, when the Government is
filing a motion on behalf of a defendant pursuant to United States Sentencing Guidelines Section
5K1.1, the Government, prior to sentencing, is to provide the judge with a “brief statement
identifying any prior proceedings in which the defendant has testified before a different judge
pursuant to a cooperation agreement.” Such statement is to be provided to both the assigned
sentencing judge and the judge or judges before whom the defendant testified.

            On September 15, 2017, defendant Louis Martin Blazer, a/k/a “Marty,” pleaded guilty
before the Honorable Vernon S. Broderick on Information 17 Cr. 563 (VSB), to securities fraud,
wire fraud, aggravated identity theft, and false statement offenses. Thereafter, from April 23, 2019
to April 26, 2019, the defendant testified pursuant to a cooperation agreement before the Honorable
Edgardo Ramos at the trial of United States v. Christian Dawkins and Merl Code, 17 Cr. 684 (ER).
          Case 1:17-cr-00684-ER Document 296 Filed 08/16/19 Page 2 of 2
                                                                                            Page 2


Dawkins and Code were convicted of conspiring to pay bribes to various college basketball
coaches in exchange for those coaches’ exerting their influence over the student athletes that they
coached to retain the services of Dawkins and a new sports management business that he had
recently started.

          The Government respectfully seeks clarification about which Court will sentence
Blazer and when the sentencing will proceed. We will address all future correspondence
concerning Blazer accordingly.

           Please let us know if there is any other information that Your Honors require.

                                                 Respectfully submitted,

                                                 GEOFFREY S. BERMAN
                                                 United States Attorney

                                         By:     /s/ Robert L. Boone
                                                 Robert L. Boone
                                                 Noah Solowiejczyk
                                                 Eli J. Mark
                                                 Assistant United States Attorneys
                                                 (212) 637-2208/2473/2431


cc: Marty Dietz, Esq.
